Citation Nr: 0913934	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  05-41 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
herniotomy to include a scar with nerve and spermatic cord 
entrapment, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant had active military service from November 1953 
to November 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in St. Louis, Missouri.  In November 2008, the claim 
was remanded to the RO via the Appeals Management Center 
(AMC) for the purpose of obtaining additional medical 
information including an examination of the appellant.  The 
claim has since been returned to the Board for appellate 
review.  

According to the evidence on file, a Motion to Advance on the 
Docket (AOD) was granted by the Board, due to good or 
sufficient cause shown, in accordance with he provisions of 
38 U.S.C.A. § 7107 (West 2002 & Supp. 2006) and 38 C.F.R. 
§ 20.900(c) (2008).


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The appellant's left inguinal scar is manifested by 
slight tenderness but no evidence of restriction of movement 
or restriction of function of the pubic area.  Additionally, 
a recurrent hernia has not been diagnosed.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
the residuals of a herniotomy have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 
4.1-4.14, 4.104, Diagnostic Codes 7805 and 7338 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a letter sent to 
the appellant from the agency of original jurisdiction (AOJ) 
in October 2004.  Moreover, over the course of this appeal, 
the appellant has been provided with VCAA type information in 
the numerous Supplemental Statements of the Case (SSOCs) that 
have been issued.  Nevertheless, the initial letter informed 
the appellant of what evidence was required to substantiate 
the claim for an increased evaluation and of his, and VA's, 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.    

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a SOC or SSOC can constitute 
a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the claimant over the long course of 
this appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  The 
Board has fulfilled its duty to assist.  In this instance, 
the VA obtained the appellant's available medical treatment 
records and those other records that the VA was made aware 
thereof.  As such, the VA obtained those records and they 
have been included in the claims folder, available for 
review.

The Board recognizes that it has a duty to assist the 
appellant in obtaining additional information that may 
benefit or support his claim.  See Wood v. Derwinski, 1 Vet. 
App. 190 (1991); 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2008).  The record indicates that the appellant did 
undergo VA examinations of his abdomen and pubic areas on two 
different occasions with the most recent occurring in 
December 2008.  The results of those examinations have been 
included in the claims folder for review.  The Board finds 
that the VA has met its duty to assist the appellant in 
obtaining a medical examination of the appellant.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant did not avail himself to this 
opportunity.  Moreover, the appellant was given notice that 
the VA would help him obtain evidence but that it was up to 
the appellant to inform the VA of that evidence.  During the 
course of this appeal, the appellant (and his 
representatives) have proffered documents and statements in 
support of the appellant's claim.  It seems clear that the VA 
has given the appellant every opportunity to express his 
opinions with respect to the issue now before the Board and 
the VA has obtained all known documents that would 
substantiate the appellant's assertions.

Given the foregoing, the Board finds that the AMC has 
substantially complied with the Board's most recent 
development instructions in the Board's November 2008 Remand 
for the issue discussed in this Decision.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where the 
Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) appellant status; 2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

The AMC did provide notice of the Dingess requirements to the 
appellant.  This occurred in March 2006.  Hence, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In this case, the appellant was provided pertinent 
information in the VCAA notice cited above and in subsequent 
statement of the case (SOC) and supplemental statements of 
the case (SSOCs).  A Vazquez specific letter was not provided 
to the appellant.  Nevertheless, the appellant has been 
informed of the necessity of providing on his own or by VA, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life OR that the 
applicable diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result); the claimant was informed that 
should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
code(s); and examples of pertinent medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
relevant to establishing entitlement to increased 
compensation.

In the case currently before the Board, the SOC and the SSOCs 
did make specific reference to the various diagnostic codes 
that can be used to evaluate the residuals of a herniotomy.  
In Sanders v. Nicholson, No. 2006-7001 (Fed. Cir. May 16, 
2007), the Federal Circuit stated that all VCAA notice errors 
are presumed prejudicial and require reversal unless the VA 
can show that the error did not affect the essential fairness 
of the adjudication.  To do this, the VA must show that the 
purpose of the notice was not frustrated, such as by 
demonstrating that any defect was cured by actual knowledge 
on the part of the claimant, that a reasonable person could 
be expected to understand from the notice what was needed, 
that a benefit could not have been awarded as a matter of 
law, or perhaps where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.  There 
must be a demonstration that there was no error.  See 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir.1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

The Court has stated that "Nothing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.

The claimant and his representative have demonstrated that 
there was actual knowledge of what was needed to establish 
the claim.  Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.  See Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007); see also Short Bear v. Nicholson, 
19 Vet. App. 341, 344 (2005).  The mere act of submitting 
evidence does not demonstrate actual knowledge.  See Vazquez-
Flores.  In this instance, the appellant demonstrated his 
awareness through the various submissions he has made to the 
VA over the long course of this appeal.  Also, the accredited 
representative demonstrated actual knowledge when the 
representative provided argument before the Board that 
discussed the appellant's claim.  The appellant further 
insinuated through his written statements that he was aware 
of what was required in order for an evaluation in excess of 
30 percent to be assigned.

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the higher rating sought 
and that a higher rating would be assigned based on the 
pertinent diagnostic criteria.  The claimant discussed the 
pertinent criteria and submitted supporting evidence and he 
has indicated that there was no further evidence to submit.  
The criteria were discussed in the SOC and the SSOCs and the 
claimant was told why a higher rating was not warranted under 
the criteria.

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  Thus, the Board finds that although 
there may have been a VCAA deficiency, the evidence of record 
is sufficient to rebut this presumption of prejudice as the 
record shows that this error was not prejudicial to the 
claimant and the essential fairness of the adjudication 
process in this case was preserved.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

The appellant has come before the Board asking that the RO's 
action of not granting increased ratings for his hernia 
repair residuals be overturned and that a rating in excess of 
30 percent be assigned for this disability.  Disability 
evaluations are determined by the application of a schedule 
of ratings that is based on the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 
(2008).  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. § 4.1 (2008) requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 (2008) requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the appellant working or seeking 
work.  38 C.F.R. § 4.7 (2008) provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2008).  With respect to the issues before the 
Board, the appeal does not stem from the appellant's 
disagreement with an evaluation assigned in connection with 
the original grant of service connection, and the potential 
for the assignment of separate, or "staged" ratings for 
separate periods of time, based on the facts found, are not 
for consideration.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court has also recently held that staged ratings 
are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  See Hart v. Mansfield, 21 Vet. 
App. 506 (2007).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2008).

The appellant has been assigned a 30 percent rating for the 
residuals of a herniotomy on the left side with nerve and 
spermatic cord entrapment.  In 2004, the appellant submitted 
a claim to the VA asking that these residuals be assigned a 
higher rating.  He claimed that he was in generalized pain, 
that he was unable to walk for long distances because of said 
pain, and that the residuals produced a burning-type 
sensation.  

Following his request for increased benefits, the appellant 
underwent a VA examination in November 2005.  The examiner 
noted a five inch, very faint, hypopigmented scar.  It was 
purportedly tender when touched by the examiner.  However, 
when the appellant did any lifting or moving during the exam, 
he did not exhibit pain or discomfort that would be 
indicative of a tender scar or tenderness in the region of 
the scar.  He was also capable of walking in a normal manner 
with no restrictions observed by the examiner.  The scar 
showed no keloid formation and there was no loss of 
underlying tissue.  Crusting and ulceration also was not 
reported.  No inguinal hernias were found.  

Another examination of the appellant occurred in December 
2008.  The examiner reviewed the appellant's claims folder 
prior to and during the examination.  The examiner noted that 
the appellant was not experiencing any type of urology 
symptoms and manifestations.  The appellant complained to the 
examiner of pain in the left side but also reported that he 
had no voiding dysfunctions.  

The doctor then examined the appellant and found that there 
was no external or suprapubic tenderness on either the left 
or right side.  The examiner touched and prodded the area 
around the barely visible scar; the appellant did not 
complain of tenderness or discomfort.  The examiner was 
silent as to any symptoms or manifestations produced by the 
scar including tenderness, redness, crusting, adhesion to the 
underlying tissues, etcetera.  No hernia was discovered on 
either side.  The appellant told the doctor that he used a 
truss for comfort.  However, the doctor reported that the 
using of the truss was unnecessary.  Upon completion of the 
examination, the examiner wrote that he was unable to find 
any urologic symptoms or physical findings that would 
indicate or suggest that the appellant was suffering from 
another hernia or other complications from his service-
connected disorder.  The doctor also noted that the appellant 
was able to walk and move in a normal manner with no 
restrictions observed by the examiner.

The appellant's herniotomy residuals have been rated pursuant 
to 38 C.F.R. Part 4, Diagnostic Codes 7805 and 7338 (2008).  
The hyphenated code used for rating the appellant's 
disability indicates that the appellant's and left hernia 
scar included the residuals of an inguinal hernia.  Under 
Diagnostic Code 7338, a noncompensable rating is warranted 
where the inguinal hernia is small, reducible, or without 
true hernia protrusion, or is not operated, but remediable.  
Id.  A 10 percent rating is assigned when the inguinal hernia 
is postoperative recurrent, readily reducible and well 
supported by truss or belt.  A 30 percent rating is assigned 
when the inguinal hernia is small and postoperative but 
recurrent; where it is inoperable and irremediable, not well 
supported by truss; or where it is not readily reducible.  A 
60 percent rating is assigned where the inguinal hernia is 
large, postoperative, and recurrent, and is not well 
supported under ordinary conditions and is not readily 
reducible, when considered inoperable.  10 percent is added 
for bilateral involvement, providing the second hernia is 
compensable.  See 38 C.F.R. § 4.114, Diagnostic Code 7338 
(2008).  With respect to Diagnostic Code 7805, scars will be 
rated on limitation of function of the affected body part.  
38 C.F.R. Part 4, Diagnostic Code 7805 (2008).  

The appellant's VA medical records have been obtained and 
included in the claims folder for review.  Over the course of 
this appeal, the appellant has complained of pain in the 
groin.  But when his groin was examined, the medical care 
providers could not find any recurrent hernia.  Moreover, 
even though the appellant has complained of pain and 
restricted movement, the medical treatment records and the 
two VA examinations have not recorded any type of restricted 
movement as the result of the herniotomy residuals.  It is 
further noted that the herniotomy scar, while slightly tender 
to the touch, has not been found to be ulcerative, red, 
productive of heat, adhesive, or productive of other 
abnormalities.  Once again, the pertinent diagnosis noted 
throughout the entire claim period was that of left inguinal 
hernia repair, with no evidence of any recurrent hernia.

The Board acknowledges the assertions of the appellant 
regarding the pain he may experience.  However, as a 
layperson without the appropriate medical training and 
expertise, he is simply not competent to render a probative 
opinion on a medical matter.  Bostain v. West, 11 Vet. App. 
124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
acknowledges that the appellant is competent to give evidence 
about current symptoms and what he experiences.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  However, the Board finds that 
the appellant's statements regarding the severity of his 
condition are unsupported by the competent medical evidence 
of record. 

In the present case, the Board finds that the evidence is 
against the appellant's claim for an evaluation in excess of 
30 percent for post-operative bilateral inguinal hernia.  The 
evidence shows that the appellant has no palpable hernias in 
either the left or the right inguinal region; the suprapubic 
area and scrotum were symmetric; no bowel was felt in the 
inguinal canal with coughing; and his surgical scar was only 
slightly visible with no evidence of associated ulceration, 
functional impairment, or damage to subcutaneous tissues.  
Under the circumstances, given the absence of competent 
evidence demonstrating the presence of disabling residuals 
needed for a 60 percent evaluation, it is the Board's 
conclusion that the greater weight of the evidence is against 
the assignment of an evaluation in excess of 30 percent.  

The Board further finds no basis for assignment of separate 
ratings for separate periods during the appeal period, as it 
finds that the appellant's service-connected hernia repair 
has not significantly changed during the appeal period.  See 
Fenderson, supra.

In reaching the above determination, the Board considered 
whether the appellant's service-connected disability standing 
alone present an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the appellant's service-
connected hernia repair disability, as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2008) are not met.




ORDER

Entitlement to an increased evaluation for the residuals of a 
herniotomy to include a scar with nerve and spermatic cord 
entrapment is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


